Citation Nr: 1634112	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder with degenerative disc disease, including as secondary to a service-connected disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder, including as secondary to a service-connected disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot disorder, including as secondary to a service-connected disability.  

4.  Entitlement to service connection for a right shoulder disorder, including as secondary to a service-connected disability.  

5.  Entitlement to service connection for a gait abnormality, including as secondary to a service-connected disability.  

6.  Entitlement to an increased rating in excess of 20 percent prior to June 6, 2008, and 40 percent therefrom, for chronic lumbar strain with degenerative disc disease.  

7.  Entitlement to an initial rating in excess of 10 percent prior to June 3, 2010, and 30 percent therefrom, for adjustment disorder with mixed anxiety and depressed mood.  

8.  Entitlement to service connection for a left ankle disorder.

9.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1990 to April 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal was remanded by the Board for further development of the evidence in January 2014.  This has been accomplished and the case has been returned for further appellate consideration.  

The Veteran submitted notices of disagreement in May 2016 and January 2015 to RO rating decisions that denied service connection for a left ankle disability and a TDIU, respectively.  The RO has not issued a statement of the case to the Veteran so that he may pursue his appeal as to these matters.  As detailed below, these issues are REMANDED to the agency of original jurisdiction (AOJ) for further action.  VA will notify the appellant if additional action is required on his part.  


FINDINGS OF FACT

1.  Service connection for cervical spine, right knee, and right foot disabilities was denied by the RO in a January 2007 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the January 2007 decision denying service connection for cervical spine, right knee, and right foot disabilities, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  A chronic right shoulder disability was not evident during service and has not been currently demonstrated, and is not shown to have been caused by any in-service event or be proximately due to, the result of, or aggravated by a service-connected disability.

4.  A chronic gait abnormality that is separate and distinct from service-connected lower extremity radiculopathy has not been demonstrated.  

5.  Prior to June 6, 2008, the Veteran's lumbar strain was manifested by forward flexion to 45 degrees with pain; backward extension to 15 degrees; lateral flexion to 20 degrees, bilaterally; and rotation to 25 degrees, bilaterally.  

6.  As of June 6, 2008, the Veteran's lumbar strain was manifested by limitation of forward flexion to 30 degrees or less, without manifestations of ankylosis or incapacitating episodes of intervertebral disc syndrome of six weeks or more over the past 12 months.  

7.  Throughout the appeal, the Veteran's adjustment disorder with anxiety and depression has been manifested by sleep disturbances, anxiety, depression and panic attacks and is productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the January 2007 decision of the RO that denied service connection for cervical spine, right knee, and right foot disabilities is not new and material; thus, service connection for these disabilities is not reopened, and the January 2007 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A chronic right shoulder disability was neither incurred in nor aggravated by service nor caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (a) (2015).

3.  Service connection for a separate chronic gait abnormality is not warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for an increased rating in excess of 20 percent for lumbosacral strain were not been met prior to June 6, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5242 (2015).  

5.  The criteria for an increased rating in excess of 40 percent for lumbosacral strain have not been at any time from June 6, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Codes 5242, 5243 (2015).  

6.  The criteria for an initial rating of 30 percent for adjustment disorder with anxiety and depressed mood were met prior to June 3, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Code 9440 (2015).  

7.  The criteria for an increased rating in excess of 30 percent for adjustment disorder with anxiety and depressed mood have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Code 9440 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2006, February 2009, and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including medical records utilized in a disability determination by the Social Security Administration (SSA) that were obtained pursuant to remand by the Board, have been secured.  The Veteran was afforded VA medical examinations, most recently in September 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year the date of from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Cervical Spine, Right Knee, Right Foot

Service connection for chronic cervical spine, right knee, and right foot disabilities was previously denied by the RO in a January 2007 rating decision on the basis that the Veteran had not presented any evidence, other than his claim statement, to show that these conditions were caused by military service or the result of his service-connected chronic lumbar strain with history of central herniated disc at L4-L5 and L5-S1.  Although the Veteran did evidence disagreement with this determination, the Veteran was told that to perfect an appeal as to the issues a substantive appeal needed to be filed within 60 days of issuance of the June 2008 statement of the case.  This was not done.  Hence, he did not submit a substantive appeal to the determinations.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. § 20.302 (2015); Roy v. Brown, 5 Vet. App. 554 (1993).  (The Board notes that the only correspondence received from the Veteran within 60 days of the issuance of the Statement of the Case was an application for vocational rehabilitation.)  Thus, the Board finds that the contentions of the Veteran's representative, that the Veteran continued to prosecute his claim of service connection for these issues, is not shown to have merit.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  The question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the January 2007 RO denial of service connection for cervical spine, right knee, and right foot disabilities included the Veteran's STRs that showed no complaint or manifestation of disabilities of the cervical spine, right knee or right foot.  While the Veteran was treated for symptoms of a sore throat in September 1990 this was assessed as an upper respiratory infection and not a disability of the cervical spine.  The STRs do show lower extremity disability that was associated with the Veteran's lumbar spine disease, primarily left lower extremity radiculopathy in service, but no symptoms regarding the right knee or foot were demonstrated.  (It is noted that service connection has been awarded for radiculopathy of each of the Veteran's lower extremities, which are not part of the current appeal.)  

In addition to the Veteran's STRs, medical records of private treatment, dated from 1994 to 2004, and November 2006 VA spine examination were associated with the claims file.  These records do not include complaints or manifestations of cervical spine, right knee, or right foot disability, although they do continued to show lumbar spine disability with radiculopathy into the lower extremities.  

Evidence associated with the claims folder subsequent to the January 2007 RO denial of service connection for cervical spine, right knee and right foot disabilities includes a report of a June 2008 VA compensation examination.  At that time, he reported that he began having right knee and neck pain about two years earlier.  Physical examination of the neck, right knee and right foot showed no significant abnormality.  X-ray studies of the right foot and right knee showed normal bony anatomy, without disease, deformity or sign of injury.  X-ray studies of the cervical spine showed normal anatomy without malalignment, but some narrowing of the C5-6 foramen was noted.  The diagnoses were degenerative disk disease of C5-6 and no orthopedic diagnosis regarding the right foot or right knee.  The examiner commented that the Veteran did have a chronic neck problem, but that this had nothing to do with his service-connected lumbar spine strain.  On the general medical portion of a January 2012 VA examination, the only musculoskeletal conditions noted were of the thoracolumbar spine and hands and fingers.  (Service connection is in effect for a right hand disability, which is not part of the current appeal.)  No abnormality of the cervical spine, right knee or right foot was described or diagnosed.  

In this case, the evidence received in connection with the Veteran's application to reopen his claims of service connection for cervical spine, right knee and right foot disabilities consists primarily of records of treatment many years after service that does not indicate in any way that the conditions are service related.  Such evidence is not new and material evidence upon which the claims may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  In fact, the only disability of the three that has been actually documented in the record is mild narrowing of the cervical spine, which the Veteran stated had begun in approximately 2006.  Regarding right knee and foot disorders, it is noted that whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).   In this case, as the Veteran has not submitted evidence meeting the low threshold for reopening the claim of service connection for cervical spine, right knee, or right foot disabilities, the January 2007 RO decision is final and the appeal is denied.  Shade 24 Vet. App. 110.  

Service Connection for a Chronic Right Shoulder Disability 

The Veteran contends that service connection should be established for a chronic right shoulder disability.  His primary assertion is that this disability is related to the cervical spine disability for which he has claimed service connection.  As noted above, service connection is not in effect for a disability of the cervical spine.  

Review of the STRs shows no complaint or manifestation of a right shoulder disability.  Private treatment records, dated from 1994 to 2004 and records utilized in a disability determination by SSA are similarly negative regarding a right shoulder disorder.  On examination by VA in January 2012, no disability of the shoulder or arm was identified.  

The Veteran has stated that he has a current right shoulder disability that he believes is associated with a cervical spine disease.  As noted, service connection is not in effect for a disability of the cervical spine.  The Board finds no credible evidence that demonstrates that he had a right shoulder disorder during service or at any time thereafter.  As there is no demonstration of a chronic right shoulder disability in the record, service connection is denied.  See Degmetich 104 F.3d at 1328.  

Service Connection for a Chronic Gait Abnormality

The Veteran contends that he has a gait abnormality for which service connection should be separately established and rated.  It is noted that service connection has been established for radiculopathy of both of his lower extremities.  

Review of the record shows that the Veteran's STRs contain no complaint or manifestation of a gait abnormality.  Post-service treatment records are similarly negative for such complaints.  VA examinations were conducted in June 2008, February 2009, January 2012, and September 2014.  On those occasions examiners noted either that the Veteran's gait was normal or that there was no abnormal gait.  The Veteran has not demonstrated evidence of a chronic disorder of gait that warrants a separate and distinct disability rating.  Absent such a demonstration, service connection is not warranted.  Id.  


Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  


Chronic Lumbar Strain with Degenerative Disk Disease

Service connection for chronic lumbar strain with degenerative disk disease was granted by the RO in an August 1992 rating decision.  A noncompensable (0 percent) initial disability rating was awarded at that time.  The Veteran claimed an increased rating in August 2006.  A 20 percent rating was awarded effective his date of claim for increase under the provisions of Codes 5242 and 5243.  The rating was increased to 40 percent as of June 6, 2008.  

An examination was conducted by VA in November 2006.  At that time, the Veteran's history of low back pain with sciatica was reviewed.  Since service, the Veteran had stated that he had intermittent symptoms, with episodes lasting about five days occurring about 10 times since his discharge from service.  Through the years, the symptoms did improve and he avoided heavy lifting to try to protect his back.  He detailed specific instances of severe back pain that required that he take days off from work in 2003 and 2004.  From a functional standpoint, he could not run and avoided doing heavy lifting.  He was not limited in his daily activities and was able to mow his yard and use his weed eater, if he took frequent breaks.  On physical examination, there was no tenderness in the lumbar spine.  On forward flexion he had pain at 45 degrees, but could flex to 65 degrees.  Backward extension was limited by pain to 15 degrees.  Lateral flexion was limited by pain to 20 degrees, bilaterally.  Rotation was limited by pain to 25 degrees, bilaterally.  With repetition there was no additional loss in range of motion due to pain, fatigue, weakness, or in-coordination.  Ankle jerks were brisk and equal bilaterally, with no neurological deficit noted.  The diagnosis was chronic lumbosacral strain with right sciatica.  The examiner commented that there was no tenderness, spasm, or weakness; no neurological deficits; and no incapacitating spells reported in the past 12 months.  

An examination was conducted by VA on June 6, 2008.  At that time obvious curvature of the convex left with spasm was noted.  There was a little tenderness at the sacroiliac joints.  He bent forward from the vertical to 25 degrees, 26 degrees, and 30 degrees.  Side bending was to 15 degrees to the left and 22 degrees to the right.  Rotation was to 25 degrees to the right and left and extension was to 0 degrees.  Neurologically, he was intact in both lower extremities.  The diagnosis was chronic lumbar sprain with history of sciatica.  None of the findings were additionally limited by pain, fatigue, weakness, or lack of endurance with repetitive testing.  The examiner commented that the Veteran's sciatica involved both lower extremities that would limit him from frequent bending, lifting, or straining.  He was not able to work in a job that required this, but he was able to work in a nonphysical strenuous type position.  The Veteran described having had an incapacitating episode over one year earlier, but had not had one since.  He had painful motion, spasm, and tenderness.  He did not have weakness and neurologic examination was normal.  

An examination was conducted by VA in February 2009.  At that time, he complained of daily low back pain that he rated as 5 on a scale from 0 to 10.  He did have periodic flare-ups where it would go to an 8 or 9 and radiated to his legs.  He had not had any incapacitating episodes in the past year  He took Darvocet medication as needed for pain.  From a functional standpoint, he could not run and could not use a push lawnmower.  He was able to ride a riding lawnmower if he took frequent breaks.  Bending was difficult.  He could not lift anything heavy.  He worked in sales and was able to perform his job without losing a significant amount of work.  Repetitive use of his back made his pain worse, but he could not estimate any additional loss in range of motion.  On examination, the Veteran was able to get out of a chair with difficulty.  Gait was normal.  He did not use a cane.  The lumbar spine was tender to palpation.  The Veteran was able to forward flex to 45 degrees, with pain at 20 degrees.  Backward extension was limited by pain to 5 degrees.  Lateral flexion was limited by pain to 10 degrees to the left and 15 degrees to the right.  Rotation was limited by pain to 15 degrees to the left and 20 degrees to the right.  With three repetitions there was no loss in range of motion due to pain, fatigue, weakness, or incoordination.  Neurological examination of the legs was normal.  The diagnosis was lumbar strain with central disk protrusions at L2-3, L3-4, and L5-S1 with moderate central canal stenosis.  The examiner commented that there was no spasm or weakness, no neurological abnormalities and no incapacitating spells in the past 12 months.  

An examination was conducted by VA in July 2010.  At that time forward flexion was to 56 degrees, backward extension was to 20 degrees, lateral flexion was to 20 degrees bilaterally and rotation was to 30 degrees bilaterally.  There was mild tenderness throughout the range of motion exercises without spasm in the bilateral paraspinal muscles in the lumbar area.  There was no additional weakness, fatigability, dyscoordination, additional restricted range of motion, or loss of joint function with use or against resistance, times three.  The impressions were lumbar strain and history of central herniated disc at L4-L5 and L5-S1, and left and right lower extremity radiculopathy.  

An examination was conducted by VA in January 2012.  At that time, the diagnoses were lumbosacral strain with herniated disc and bilateral lumbar radiculopathy.  The back pain was described as throbbing, with spasm.  He used a TENS unit along with Vicodin, Motrin and Flexeril.  He did not require a back brace.  Radicular symptoms consisted of a pulsating pain four to five times per day radiating into both legs posteriorly to the lateral two toes.  Gait was not aided by a cane or brace and no limp was appreciated.  The pelvis was slightly tilted favoring the left.  He had flare-ups that he described as decreased flexion, extension and lifting.  Forward flexion was to 50 degrees, with painful motion beginning at 0 degrees.  Extension was to 20 degrees, with pain beginning at 0 degrees.  Lateral flexion was to 25 degrees bilaterally, with pain beginning a 0 degrees, bilaterally.  Lateral rotation was to 30 degrees, bilaterally, with pain beginning at 0 degrees, bilaterally.  The Veteran was able to perform repetitive use testing without additional limitation of range of motion or additional functional impairment.  The examiner noted guarding and/or muscle spasm, but this did not result in abnormal gait or spinal contour.  There was no muscle atrophy.  The Veteran was noted to have symptoms of intervertebral disc syndrome (IVDS), but had not had any incapacitating episodes over the past 12 months.  He used a TENS unit on a regular basis.  The examiner stated that the Veteran's back disability impacted his ability to work in that there was decreased heavy lifting, prolonged standing and walking.  There was no interference with the Veteran's current participation as a full time student.  

An examination was conducted by VA in September 2014.  At that time, the diagnosis was degenerative arthritis of the spine and herniated nucleus pulposus with radiculopathy.  He had low back and right leg pain all the time and had had two epidurals with some relief, the most recent being two months ago.  He described flare-ups when riding in a car or sitting too long.  Forward flexion was to 35 degrees with pain at 35 degrees.  Extension was to 10 degrees, with pain at 10 degrees.  Lateral flexion was to 15 degrees, bilaterally, with pain beginning at 15 degrees, bilaterally.  Lateral rotation was to 15 degrees, bilaterally, with pain beginning at 15 degrees.  The Veteran was able to perform repetitive-use testing without additional limitation of motion  The Veteran did have functional loss that was described as less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing or weight-bearing.  There was localized tenderness or pain to palpation in that he had tenderness of the right lower back in the paralumbar area.  There was no muscle spasm resulting in abnormal gait or abnormal spinal contour.  There was no decrease in muscle strength and no muscle atrophy.  The Veteran had incapacitating episodes of IVDS over the past 12 months having a total duration of at least one week, but less than two weeks during the past 12 months.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Specific provisions are provided for rating when the limitation of motion is noncompensable under the appropriate diagnostic codes and when there is an absence of limitation of motion.  In these circumstances, ratings of 10 percent and 20 percent are provided.  38 C.F.R. § 4.71a.  This diagnostic code would not provide a basis for a higher rating, as the Veteran is already rated at 20 percent prior to June 6, 2008, and 40 percent from June 6, 2008.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

On examination in 2006, in response to the Veteran's claim for increase, the Veteran's low back disability limited him to forward flexion to only 45 degrees due to pain.  Extension was limited to 15 degrees, lateral flexion was limited to 20 degrees, and rotation was limited to 25 degrees.  There was no additional function loss with repetition.  The examiner commented that there was no tenderness, spasm, or weakness; no neurological deficits; and no incapacitating spells reported in the past 12 months.  As noted above, the Veteran would have to manifest limitation of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine would have to be demonstrated for a rating in excess of the 20 percent rating that was assigned in 2006.  Significantly, disability to this extent was not manifested until the VA examination on June 6, 2008.  At that time, a 40 percent rating was assigned, which the Veteran continued to appeal.  

For a rating in excess of the current 40 percent rating from June 6, 2008, unfavorable ankylosis of the thoracolumbar spine or IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months would have to be demonstrated.  VA examinations in 2009, 2010, 2012, and 2014 show no ankylosis of the spine.  Moreover, while the Veteran did have incapacitating episodes of IVDS documented in 2014, it was indicated that these were of a total duration of between one and two weeks.  This is far from the six weeks required for a 60 percent rating.  

Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for lumbar strain with radiculopathy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's lumbar spine limitation of flexion rated as part of the arthritis directly corresponds to the schedular criteria for the 20 percent evaluation and the 40 percent evaluation for limitation of thoracolumbar disability, which also incorporates various orthopedic factors that limit motion or function of the back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's lumbar disability, and no referral for an extraschedular rating is required.  

Adjustment Disorder with Mixed Anxiety and Depressed Mood

Service connection for adjustment disorder with mixed anxiety and depressed mood was awarded by rating decision of the RO dated in September 2009.  A 10 percent initial rating was awarded at that time under Code 9440, effective June 26, 2009.  The rating was increased to 30 percent, effective June 3, 2010, by rating decision dated in February 2012.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  In this decision, the Board considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's adjustment disorder symptoms in determining the appropriate schedular rating assignment.  Ratings are assigned according to the manifestation of particular symptoms.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  The current DSM-5 does not utilize the GAF scale and it is now included only for ratings evaluated prior to the adoption of this manual.  

Private treatment records dated from March 2008 to August 2008 show that the Veteran had initially presented with a history of depression, anxiety, panic attacks, insomnia, sporadic mood swings and alcohol abuse.  On mental status evaluation, he showed no manic symptoms, flight of ideas, looseness of associations, suicidal ideation, homicidal ideations, or delusions.  He had some occasional sleep problems.  He was alert and oriented to himself, place, time and situation.  Memory was intact and concentration was good.  The assessment was generalized anxiety disorder with panic attacks, depressed mood and mood swings.  His GAF score was 45.  In April 2008, he was noted to be depressed with an affect congruent to mood.  In August 2008, he reported symptoms of panic, depression, and mood swings. 

An examination was conducted by VA in August 2009.  At that time, on mental status evaluation, the Veteran was casually dressed and appropriately groomed for the examination.  He was very cooperative through the exam.  He gave no reason to doubt the information provided.  He had no difficulty maintaining eye contact throughout the examination.  He sat very comfortably in his chair without noticeable pain behaviors during the examination.  The predominant mood during the examination was euthymic.  His thought processes and associations were logical and goal directed.  He displayed no evidence of a thought disorder or psychosis.  The Veteran's insight was intact and his judgment appeared to be adequate.  He denied any loss of interest in hobbies, interests, or libido.  He did take medication for erectile dysfunction.  He denied any current suicidal or homicidal ideation.  He admitted to being depressed and anxious with having to deal with the consequences and potential negative impact on his life due to his medical issues.  He was competent for VA purposes and not in need of psychiatric hospitalization at the time of the examination.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The GAF score was 55.  

An examination was conducted by VA in December 2011.  At that time, the diagnosis was adjustment disorder with mixed anxiety and depressed mood.  His current GAF score was listed as 55.  The examiner summarized the Veteran's level of occupational and social impairment as being mild, due to transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or that his symptoms were controlled by medication.  The Veteran described symptoms of depressed mood, anxiety and chronic sleep impairment.  

VA outpatient treatment records include a December 2013 treatment report in which the Veteran requested medication for panic attacks.  These were described as getting cold sweats, a pounding heart and "wigging out."  He stated that his anxiety and depression were being controlled with medication.  

An examination was conducted by VA in September 2014.  At that time, the diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner summarized the level of the Veteran's occupational and social impairment as having occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily from normal routine behavior, self-care and conversation.  It was noted that he had a good relationship with his wife and stepchildren.  He was prescribed three medications for control of his disability.  He had initial insomnia and took three naps during the day.  He had ruminating thoughts.  Symptoms included depressed mood, anxiety, and chronic sleep impairment.  He was fully oriented, cooperative and his mood was generally euthymic.  

The Veteran's initial 10 percent rating was assigned on the basis of the 2009 VA examination wherein the examiner opined that the Veteran's psychiatric disability caused mild decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms were controlled by medication.  While it is true that the Veteran's use of medications helped his symptoms, it is not demonstrated that the symptoms are controlled.  Moreover, the examiner at that time gave a GAF score of 55, which is compatible with moderate, not mild disability.  In addition, the private treatment records dated in 2008 show that the Veteran had symptoms of panic attacks, which are encompassed as one of the criteria for a 30 percent evaluation.  While these records are dated prior to the effective date of the award, they may be utilized in making the initial rating assignment.  It is noted that panic attacks were again demonstrated in 2013.  Under these circumstances, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating from the effective date of the award.  To this extent, the appeal is allowed.  

Regarding the appeal for a rating in excess of 30 percent, the Veteran's psychiatric disability has been manifested by symptoms of anxiety, depression, sleep disturbances, ruminating thoughts, and occasional panic attacks.  These symptoms continue to be somewhat controlled through the use of medication.  The examiner in 2014 opined that the Veteran's symptoms caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  At no time in the record has it been demonstrated that his symptoms caused reduced reliability and productivity due to symptoms such as a flattened affect, circumstantial or circumlocutory speech, panic attacks that occur more than once per week, or a difficulty understanding complex commands.  Neither was impaired judgment, impaired abstract thinking, or disturbances of motivation described.  Overall, these symptoms are productive of occupational and social impairment that meets the criteria for the 30 percent rating.  As such, a rating in excess of 30 percent is denied.  

The Board has considered whether an extraschedular evaluation would have been warranted for the psychiatric symptoms.  Thun, 22 Vet. App. at 111.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's adjustment disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Code 9440, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's psychiatric disability has manifested difficulty sleeping, panic attacks, anxiety, and depression.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  Moreover, the GAF scores utilized in all but the 2014 evaluation report are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  As such, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with his psychiatric disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's service-connected right hand disorder and lower extremity neuropathy, which are not addressed in the current appeal.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence having not been received, the claim of service connection for a cervical spine disorder with degenerative disc disease, including as secondary to a service-connected disability, is not reopened; the appeal is denied.  .  

New and material evidence having not been received, the claim of service connection for a right knee disorder, including as secondary to a service-connected disability, is not reopened; the appeal is denied.  

New and material evidence having not been received, the claim of service connection for a right foot disorder, including as secondary to a service-connected disability, is not reopened; the appeal is denied.  

Service connection for a right shoulder disorder, including as secondary to a service-connected disability, is denied.  

Service connection for a gait abnormality, including as secondary to a service-connected disability, is denied.  

An increased rating in excess of 20 percent prior to June 6, 2008, and 40 percent therefrom, for chronic lumbar strain with degenerative disc disease, is denied.  

An initial rating of 30 percent for adjustment disorder with mixed anxiety and depressed mood is granted from the effective date of the award, subject to controlling regulations applicable to the payment of monetary benefits, but a rating in excess of 30 percent is denied.  


REMAND

The Veteran timely disagreed with the September 2015 and October 2014 rating decisions which denied service connection for a left ankle disorder and TDIU, respectively.  The AOJ has not yet issued a statement of the case pertaining to these issues.  The Board is required to remand, rather than refer, such issues to the AOJ, pursuant to Manlincon v. West, 12 Vet. App. 238 (1990).  

Accordingly, these issues are REMANDED for the following action:

Issue a Statement of the Case with regard to the issues of service connection for a left ankle disorder and TDIU.  Inform the Veteran that he must perfect his appeal if he desires appellate review.  Thereafter, return the case to the Board only if the appeal of the issue or issues is perfected.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


